Case 1:20-cv-23018-KMW Document 1 Entered on FLSD Docket 07/22/2020 Page 1 of 5



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION

                                                 CASE NO.:

  MELANIE STRONGOSKY,

          Plaintiff,

  vs.

  CARNIVAL CORPORATION, d/b/a
  CARNIVAL CRUISE LINES,

         Defendant.
  ________________________________________/

                                                COMPLAINT

          The Plaintiff, MELANIE STRONGOSKY, by and through the undersigned counsel, hereby files

  suit against the Defendant, CARNIVAL CORPORATION d/b/a CARNIVAL CRUISE LINES, and alleges

  as follows:

                                   JURISDICTION, VENUE & PARTIES

          1.       Federal subject matter jurisdiction arises under and is by virtue of a Federal Question

  pursuant to 28 U.S.C. § 1331, as this is a civil action involving admiralty or maritime law pursuant to 28

  U.S.C. § 1333 and is being filed in Federal Court as required by the venue selection clause in the Passenger

  Contract Ticket issued by the Defendant.

          2.       At all times material hereto, the Plaintiff, MELANIE STRONGOSKY, was a resident of

  Florida and is otherwise sui juris.

          3.       At all times material hereto, the Defendant, CARNIVAL CORPORATION d/b/a

  CARNIVAL CRUISE LINES, is authorized to conduct business in the State of Florida and at all times

  material was conducting business in Miami-Dade County, Florida.
Case 1:20-cv-23018-KMW Document 1 Entered on FLSD Docket 07/22/2020 Page 2 of 5



          4.       At all times material hereto, the Defendant, CARNIVAL CORPORATION d/b/a

  CARNIVAL CRUISE LINES, personally or through an agent, in the County and District in which this

  Complaint is filed:

                   a.      Operated, conducted, engaged in, or carried on a business venture in this state

                   and/or county; and/or

                   b.      Had and office or agency in this state and/or county; and/or

                   c.      Engaged in substantial activity within this state and/or county; and/or

                   d.      Committed one or more of the acts stated in Florida Statutes §§§ 48,081, 48.181

                           or 48.193.

          5.       At all times material hereto, the Defendant, CARNIVAL CORPORATION d/b/a

  CARNIVAL CRUISE LINES, has conducted ongoing, substantial and not isolated business activities in

  Miami-Dade County, Florida, in the Southern District of Florida, therefore in personam jurisdiction over

  the Defendant, CARNIVAL CORPORATION d/b/a CARNIVAL CRUISE LINES, exists in the United

  States District Court for the Southern District of Florida.

          6.       All conditions precedent for filing and maintaining this action have been fulfilled, have

  been waived, or do not apply.

                                         GENERAL ALLEGATIONS

          7.       At all times material hereto, the Defendant, CARNIVAL CORPORATION d/b/a

  CARNIVAL CRUISE LINES, has engaged in the business of operating maritime cruise vessels for paying

  passengers, including the Plaintiff, MELANIE STRONGOSKY.

          8.       At all times material hereto, the Defendant, CARNIVAL CORPORATION d/b/a

  CARNIVAL CRUISE LINES, was engaged in the business of operating maritime cruise vessels for fee

  paying customers including the Plaintiff, MELANIE STRONGOSKY, and, for this purpose, operated,

  among other vessels, the “Carnival Sensation”.
Case 1:20-cv-23018-KMW Document 1 Entered on FLSD Docket 07/22/2020 Page 3 of 5



           9.       On or about September 11, 2019, the Plaintiff, MELANIE STRONGOSKY, was a

  guest/business invitee of the Defendant, CARNIVAL CORPORATION d/b/a CARNIVAL CRUISE

  LINES, on the “Carnival Sensation” cruise ship, when she was injured.

           10.      As the Plaintiff, MELANIE STRONGOSKY, was walking on the Lido Deck, she slipped

  on water on the floor, causing her to fall and sustain serious injuries.

           11.      At all times material, Carnival was aware that the Lido deck was where the pool and other

  amenities were located. Carnival was also aware that the Lido deck is an extremely high traffic area that is

  frequented daily by passengers. Carnival knows that, when wet, the Lido deck is slippery and accordingly,

  it is critical that the Lido deck be inspected regularly and kept dry.

           12.      Notwithstanding this knowledge, Carnival failed to keep the floor of the Lido deck dry and

  failed to restrict access to areas of the Lido deck that were wet and slippery.

           13.      The existence of water on the Lido deck created an unreasonably dangerous and unsafe

  condition.

           14.      The Defendant, CARNIVAL CORPORATION d/b/a CARNIVAL CRUISE LINES, its

  employees, agents, and/or apparent agents had actual or constructive notice of the existence of the water on

  the floor and/or the slippery condition of the floor.

                                          COUNT I- NEGLIGENCE

           15.      Plaintiff hereby adopts and realleges each and every allegation in paragraph 1 through 14,

  above.

           16.      At all times material hereto, the Defendant, CARNIVAL CORPORATION d/b/a

  CARNIVAL CRUISE LINES, owed the Plaintiff, MELANIE STRONGOSKY, a non-delegable duty to

  use reasonable care in the maintenance of said vessel.

           17.      On or about September 11, 2019, the Defendant, CARNIVAL CORPORATION d/b/a

  CARNIVAL CRUISE LINES, was negligent and failed to use reasonable care in one or more of the

  following ways:

                    a.      Failing to keep the Lido deck clean and dry to allow for a safe walking surface;
Case 1:20-cv-23018-KMW Document 1 Entered on FLSD Docket 07/22/2020 Page 4 of 5



             b.    Failing to adequately inspect the Lido deck on a reasonably frequent basis and in

                   a manner adequate to protect its passengers from slip and fall injury;

             c.    Failing to properly maintain the subject vessel in a reasonably safe condition by

                   allowing the subject vessel’s floor to become dangerous, slippery, defective and

                   unsafe;

             b.    Creating a slipping hazard for the Plaintiff, MELANIE STRONGOSKY, and

                   other, similar invitees; and

             d.    Failing to restrict access to the subject area that was unreasonably slippery and

                   dangerous;

             e.    Failing to warn Plaintiff, MELANIE STRONGOSKY, of dangerous conditions

                   that existed on the subject vessel, that the Defendant knew or should have known

                   existed;

             f.    Failing to provide non-slip mats (or other anti-slip protections) to protect

                   passengers from slip and fall injuries in areas that the Defendant knew or should

                   have known were slippery and wet;

             g.    Failing to provide a safe walking surface on the Lido Deck;

             h.    Failing to correct a dangerous condition that the Defendant knew or should have

                   known existed;

             i.    Failing to adequately train and supervise its employees and/or agents to locate wet

                   and slippery areas, clean wet and slippery areas, prevent moisture from

                   accumulating on the Lido deck, cleaning the Lido deck, warning patrons of

                   slippery condition of the flooring, preventing access to slippery areas, and

                   correcting unreasonably slippery flooring;

             j.    Failing to implement a method of operation which was reasonably safe and would

                   prevent water and moisture from accumulating on the Lido deck; and

             k.    Failing to otherwise provide passengers with a safe place to walk.
Case 1:20-cv-23018-KMW Document 1 Entered on FLSD Docket 07/22/2020 Page 5 of 5




          .

          14.      As a direct and proximate result of the negligence, of the Defendant, CARNIVAL

  CORPORATION d/b/a CARNIVAL CRUISE LINES, the Plaintiff, MELANIE STRONGOSKY,

  sustained injuries resulting in pain and suffering, disability, disfigurement, mental anguish, loss of the

  capacity for enjoyment of life, expenses of hospitalization, medical and nursing care and treatment, loss of

  earnings and loss of the ability to earn money in the future, and aggravation of a previously existing

  condition, if any. These losses are either permanent or continuing in nature and the Plaintiff, MELANIE

  STRONGOSKY, will suffer these losses in the future.

          WHEREFORE, the Plaintiff, MELANIE STRONGOSKY, demands judgment and damages

  against the Defendant, CARNIVAL CORPORATION d/b/a CARNIVAL CRUISE LIN, for compensatory

  damages plus costs, and further demands trial by jury on all issues so triable as a right by jury.

          Dated this 22nd day of July, 2020.

                                                             GOLDMAN & DASZKAL, P.A.
                                                             Attorneys for Plaintiff
                                                             1630 West Hillsboro Boulevard
                                                             Deerfield Beach, FL 33442
                                                             P. (954) 428-9333/ F. (954) 428-9338


                                                     BY:
                                                             ALEXANDER R. HUNT, ESQ.
                                                             FBN: 50206
                                                             KAITLIN STAPLETON, ESQ.
                                                             FBN: 125130
                                                             Service.Hunt@gdinjurylaw.com
